Name: Regulation (EEC) No 1793/73 of the Commission of 2 July 1973 amending Regulation (EEC) No 315/68 and Regulation (EEC) No 537/70 as regards the size of certain varieties of tulip
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural activity;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31973R1793Regulation (EEC) No 1793/73 of the Commission of 2 July 1973 amending Regulation (EEC) No 315/68 and Regulation (EEC) No 537/70 as regards the size of certain varieties of tulip Official Journal L 181 , 04/07/1973 P. 0012 - 0013 Finnish special edition: Chapter 3 Volume 5 P. 0158 Greek special edition: Chapter 03 Volume 9 P. 0209 Swedish special edition: Chapter 3 Volume 5 P. 0158 Spanish special edition: Chapter 03 Volume 7 P. 0055 Portuguese special edition Chapter 03 Volume 7 P. 0055 REGULATION (EEC) No 1793/73 OF THE COMMISSION of 2 July 1973 amending Regulation (EEC) No 315/68 and Regulation (EEC) No 537/70 as regards the size of certain varieties of tulip THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 234/68 (1) of 27 February 1968 on the establishment of a common organization of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage, and in particular Article 4 thereof; Having regard to Council Regulation (EEC) No 315/68 (2) of 12 March 1968 fixing quality standards for flowering bulbs, corms and tubers, as last amended by Regulation (EEC) No 538/70 (3), and in particular Article 2 (2) thereof; Whereas experience has shown that under present production techniques good quality tulips can be obtained from bulbs of a size smaller than "screen 11" provided for by the common quality standards ; whereas, therefore, those standards should be adjusted; Whereas the abovementioned amendment makes redundant certain provisions of the Commission Regulation (EEC) No 537/70 (4) authorizing Member States to take measures derogating from certain requirements of the quality standard applicable to exports to third countries of flowering bulbs, corms and tubers; Whereas the Management Committee for live trees and other plants, bulbs, roots and the like did not give its advice within the period fixed by its chairman; HAS ADOPTED THIS REGULATION: Article 1 In the table appearing in Section III of the Annex to Regulation (EEC) No 315/68, the text referring to "Tulipa" down to and including "tulips, botanical" is replaced by the text of the Annex to this Regulation. Article 2 Regulation (EEC) No 537/70 is amended as follows: 1. In Article 1 (1) the words "Tulipa, Tulipa "Cordell Hull", Tulipa "American Flag", Tulipa "Montgomery"" are deleted. 2. In the Annex the entries concerning Tulipa, Tulipa "Cordell Hull", Tulipa "American Flag" and Tulipa "Montgomery" are deleted. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 1973. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No L 55, 2.3.1968, p. 1. (2)OJ No L 71, 21.3.1968, p. 1. (3)OJ No L 67, 24.3.1970, p. 12. (4)OJ No L 67, 24.3.1970, p. 10. ANNEX >PIC FILE= "T0005040">